         Case 1:19-cv-01024-TCW Document 13 Filed 07/29/19 Page 1 of 2



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                BID PROTEST
___________________________________
                                    )
EMERGECNY PLANNING                  )
MANAGEMNT, INC.,                    )
                                    )
            Plaintiff,              )
                                    )   No. 19-1024C
     v.                             )
                                    )   (Judge Thomas C. Wheeler)
UNITED STATES,                      )
                                    )
            Defendant.              )
                                    )
___________________________________ )

                                              NOTICE

       Pursuant to the Court’s July 23, 2019 order (ECF No. 12), defendant, the United States,

respectfully submits this notice. The Department of Education, Office of Student Financial Aid

(FSA) confirms that it will voluntarily stay awards for the solicitation at issue in this protest, the

Business Processing Operations solicitation (No. 91003119R0008), until the Court decides this

bid protest. FSA is currently gathering materials for the administrative record in this case. In

accordance with the scheduling order in this case, we will file those materials on or before July

31, 2019, which will enable the parties to proceed with the briefing schedule already in place.

As discussed with the Court during the July 23, 2019 hearing, the administrative record in case

no. 19-308, FMS, et al. v. United States, is also relevant to this matter and we would request that

the Court grant counsel for plaintiff access to that record for use in this case.
       Case 1:19-cv-01024-TCW Document 13 Filed 07/29/19 Page 2 of 2




                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              ROBERT E. KIRSCHMAN, JR.
                                              Director

                                              s/ Patricia M. McCarthy
                                              PATRICIA M. McCARTHY
                                              Assistant Director
OF COUNSEL:
                                              s/ David R. Pehlke
TRACEY SASSER                                 DAVID R. PEHLKE
Assistant General Counsel                     Trial Attorney
United States Department of Education         Department of Justice – Civil Division
Division of Business and Administrative Law   P.O. Box 480
                                              Ben Franklin Station
                                              Washington, D.C. 20044
                                              Telephone: (202) 307-0252
                                              Fax: (202) 353-0461
                                              david.r.pehlke@usdoj.gov


July 29, 2019                                 Attorneys for Defendant
